IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 275
                                         :
APPOINTMENT TO THE APPELLATE             : APPELLATE COURT RULES DOCKET
COURT PROCEDURAL RULES                   :
COMMITTEE                                :

                                      ORDER


PER CURIAM
         AND NOW, this 23rd day of April, 2018, Teresa Ficken Sachs, Esquire,

Philadelphia, is hereby appointed as a member of the Appellate Court Procedural Rules

Committee for a term of three years, commencing August 1, 2018.